Citation Nr: 0627227	
Decision Date: 08/29/06    Archive Date: 09/06/06

DOCKET NO.  04-41 116	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. B. Freeman, Associate Counsel




INTRODUCTION

The veteran served on active duty from February 1948 to 
September 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky, which, in pertinent part, denied a 
claim for a total disability rating based on individual 
unemployability (TDIU). 

The veteran requested a hearing before the Board in his 
November 2004 Form 9.  The veteran withdrew that request in a 
September 2005 statement.  The Board may proceed to decide 
the case.  


FINDINGS OF FACT

1.  The veteran is currently service connected for duodenal 
ulcers, rated as 20 percent disabling, chronic 
prostatitis/benign prostatic hypertrophy, rated as 10 percent 
disabling, and a ventral hernia, rated as noncompensable.  
These evaluations do not meet the schedular requirements for 
assignment of a total disability rating based on individual 
unemployability.

2.  The veteran's service connected disabilities are not of 
such severity as to preclude substantially gainful 
employment.


CONCLUSION OF LAW

The criteria for assignment of a total disability rating 
based on individual unemployability are not met, and there is 
no evidence to warrant referral for consideration of 
individual unemployability on an extra-schedular basis.  38 
C.F.R. §§ 3.340, 4.16(a) and (b) (2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Total disability ratings for compensation may be assigned 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of a service-connected disabilities: Provided 
that, if there is only one such disability, this disability 
shall be ratable at 60 percent or more, and that, if there 
are two or more disabilities, there shall be at least one 
disability ratable at 40 percent or more, and sufficient 
additional service-connected disability to bring the combined 
rating to 70 percent or more.  38 C.F.R. § 4.16(a).  
Substantially gainful employment is defined as work which is 
more than marginal and which permits the individual to earn a 
living wage.  Moore v. Derwinski, 1 Vet. App. 356 (1991).

To establish a total disability rating based on individual 
unemployability, there must be impairment so severe that it 
is impossible for the average person to follow a 
substantially gainful occupation.  38 C.F.R. § 3.340.  In 
reaching such a determination, the central inquiry is whether 
the veteran's service-connected disabilities alone are of 
sufficient severity to produce unemployability.  Hatlestad v. 
Brown, 5 Vet. App. 524, 529 (1993).

Total disability will be considered to exist when there is 
present any impairment of mind or body which is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation; provided that permanent 
total disability shall be taken to exist when the impairment 
is reasonably certain to continue throughout the life of the 
disabled person.  38 C.F.R. § 4.15.

The veteran's present service connected disabilities are 
duodenal ulcer, rated at 20 percent, chronic 
prostatitis/benign prostatic hypertrophy, rated at 10 
percent, and ventral hernia, rated noncompensable.  The 
veteran's combined rating is 30 percent.  38 C.F.R. § 4.25.  
The veteran does not meet the schedular criteria listed in 
4.16(a).  

However, it is the established policy of VA that all veterans 
who are unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated totally disabled.  38 C.F.R. § 4.16(b).  Rating 
boards should refer to the Director of the Compensation and 
Pension Service for extra-schedular consideration all cases 
of veterans who are unemployable by reason of service 
connected disabilities but who fail to meet the percentage 
requirements set forth in 38 C.F.R. § 4.16(a).  The veteran's 
service-connected disabilities, employment history, 
educational and vocational attainment, and all other factors 
having a bearing on the issue must be addressed.  38 C.F.R. § 
4.16(b).  The rating board did not refer this case for extra-
schedular consideration.


The veteran's personal history is straightforward.  The 
veteran served over nineteen years in the U.S. Navy.  The 
record indicates that the veteran had some college coursework 
after service, though whether he graduated is not stated in 
the record.  The veteran became an insurance agent, running 
his own business until 1992, when he turned the business over 
to his son.  He states that he surrendered the business 
because the demands of the job exacerbated his service 
connected ulcer disability to such a degree that he retired.  

The Board must reiterate that the standard in claims such as 
these is high.  The disability must be of such severity that 
it would be "impossible for the average person to follow a 
substantially gainful occupation."  38 C.F.R. § 4.16 (2005) 
(emphasis added).  The veteran's statements that he could no 
longer run his business selling insurance are probative.  The 
Board recognizes that such a sacrifice is great.  They 
indicate that the stress of running his own business was too 
much in light of his disability.  The law does not, however, 
mandate a finding of individual unemployability if the 
veteran is unable to follow the vocation of his choice.  A 
"substantially gainful occupation" includes the possibility 
of working for someone else, either fulltime or part-time, or 
in a different industry altogether.  The evidence does not 
indicate that the veteran was mentally or physically unable 
to perform on the job.  With the veteran's education level 
and success in a service oriented field, the Board cannot say 
that the veteran would have been unable to find alternative 
employment.  Simply because the veteran had to give up his 
business does not make him unemployable for purposes of the 
law.  

The veteran's only complaint concerning employability is his 
ulcer disorder.  The current 20 percent rating for this 
condition contemplates average impairment in earning ability 
as a result of this condition, and there is no evidence of 
anything out of the ordinary, or not average, in the 
veteran's situation.  Although the veteran's service-
connected conditions affect his physical abilities to some 
degree, there is no evidence that he is unable to perform 
light or medium duty work, or some other type of 
substantially gainful employment as a result of these 
conditions.  


The Board has considered the possibility that individual 
unemployability can be established by the medical evidence of 
record.  The veteran had a June 2003 VA examination to 
determine if his service connected disabilities rendered him 
unemployable.  The examiner found that they did not.  This is 
the only medical evidence of record to address the question 
directly.  

The Board cannot consider evidence of the veteran's age 
related disabilities in making this determination.  The 
veteran's September 2003 Notice of Disagreement states "[n]o 
one is going to hire me for a lot of reasons; mostly age 
related...."  The veteran has also identified aches, pains and 
breathing difficulties in rendering him unemployable, going 
on to state that he "could not understand how a physician 
could not find [him] a hundred percent disabled just on 
age."  However, "unemployability...associated with advancing 
age...may not be used as a basis for a total disability 
rating."  38 C.F.R. § 4.19 (2005).  

The objective evidence as to the severity of the veteran's 
service-connected conditions does not show that the 
conditions would prevent him from being employed.  In this 
case, the preponderance of the evidence is against finding 
that the veteran's service-connected disabilities alone make 
him unemployable.  The only medical evidence of record shows 
that his service-connected conditions are not of such 
severity as to preclude gainful employment.  In Van Hoose, 
the Court noted,

The sole fact that a claimant is unemployed or has 
difficulty obtaining employment is not enough.  A high 
rating in itself is recognition that the impairment 
makes it difficult to obtain and keep employment.  The 
question is whether the veteran is capable of performing 
the physical and mental acts required by employment, not 
whether the veteran can find employment.  See 38 C.F.R. 
§ 4.16(a) (1992).

Van Hoose, 4 Vet. App. at 363.  In this case, there is simply 
no evidence of unusual or exceptional circumstances to 
warrant referral for extra-schedular consideration of a total 
disability rating based solely on the veteran's service-
connected disorders.  

Accordingly, in the absence of any evidence of unusual or 
exceptional circumstances beyond what is contemplated by the 
assigned schedular disability evaluations, the preponderance 
of the evidence is against the veteran's claim that he is 
precluded from securing substantially gainful employment 
solely by reason of his service-connected disorders or that 
he is incapable of performing the mental and physical acts 
required by employment due solely to his service-connected 
disorders, even when his disability is assessed in the 
context of subjective factors such as his occupational 
background and level of education.  The Board concludes, 
therefore, that a total disability rating for compensation 
purposes based on individual unemployability is not 
warranted.  In reaching this conclusion, the Board has 
considered the benefit-of-the-doubt doctrine.  However, as 
the preponderance of the evidence is against the veteran's 
claim, that doctrine is not applicable.  See 38 U.S.C.A. 
5107(b); Gilbert, supra.

Veterans Claims Assistance Act

With respect to the veteran's claim, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim. 38 U.S.C.A. § 5103(a) (West 2002); 38 
C.F.R. § 3.159(b) (2005); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002). In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his possession that pertains to the claim.  


Prior to initial adjudication of the veteran's claim, a 
letter dated in April 2003 fully satisfied the duty to notify 
provisions. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio, supra.  The veteran was aware that it was 
ultimately his responsibility to give VA any evidence 
pertaining to the claim.  The April 2003 letter informed him 
that additional information or evidence was needed to support 
his claim, and asked him to send the information or evidence 
to VA.  See Pelegrini II.  Since the Board has concluded that 
the preponderance of the evidence is against the claim for 
TDIU, any questions as to the effective date to be assigned 
are rendered moot, and no further notice is needed.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The Board also concludes VA's duty to assist has been 
satisfied.  The veteran's service medical records and VA 
medical records are in the file.  Private medical records 
identified by the veteran have been obtained, to the extent 
possible.  The veteran has at no time referenced outstanding 
records that he wanted VA to obtain or that he felt were 
relevant to the claim.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
The veteran was afforded a June 2003 medical examination to 
determine whether his service connected disabilities rendered 
him unemployable.  The VA examination report is thorough and 
supported by VA and private treatment records.  The 
examination in this case is adequate upon which to base a 
decision.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).



	(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to a total disability rating based on individual 
unemployability is not denied.  


____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


